Citation Nr: 0802195	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-16 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period since 
February 10, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
He received various decorations including the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that granted service connection and a 30 percent rating for 
PTSD, effective November 6, 2001.  

A March 2005 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
February 10, 2005.  However, as that grant did not represent 
a total grant of benefits sought on appeal, the claim for 
increase remained before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

A February 2007 Board decision denied entitlement to rating 
in excess of 30 percent for PTSD for the period from November 
6, 2001 to December 9, 2003, and granted a higher rating of 
50 percent for PTSD for the period from December 10, 2003 to 
February 9, 2005.  The Board remanded the issue of 
entitlement to a rating in excess of 50 percent for PTSD for 
the period since February 10, 2005, for further development.  

A May 2007 RO decision implemented the February 2007 Board 
decision and assigned a 50 percent rating for PTSD for the 
period from December 10, 2003.  


FINDINGS OF FACT

For the period since February 10, 2005, the veteran's 
service-connected PTSD is manifested by occupational and 
social impairment with difficulty in adapting to stressful 
situations, especially at work, and an inability to maintain 
effective relationships.



CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD for the period 
since February 10, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003, January 2005, and April 2007 
letters, the RO provided notice as to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The August 2007 letter 
also advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and employment 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and employment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

The Board must consider whether the veteran is entitled to a 
rating in excess of 50 percent for the period since February 
10, 2005.  

A February 10, 2005 VA psychiatric examination report noted 
that the veteran continued to receive group therapy at a Vet 
Center.  He reported that he felt he had been having 
increased memories lately of his time in service and that he 
felt that they were haunting him.  The veteran stated that he 
began drinking again over the past month, that his wife threw 
him out a month ago, and that he was living with a friend.  
He noted that he was looking for his own place and that he 
hoped to move out in the next month.  He indicated that he 
felt things had become significantly worse for him.  The 
veteran reported that he was having trouble at work and that 
he had been suspended a number of times for insubordination.  
He noted that he would not care if he was fired from his job.  
The veteran stated that he had difficulty sleeping, that he 
had a decreased appetite, and that he had lost 32 pounds in 
the previous four months.  He noted that his wife of twenty-
six years asked him to leave and that they had no plans to 
reconcile.  The veteran indicated that he was close to people 
in the Vet Center because it was like a family.  He noted 
that he had no friends other than the person he was staying 
with.  He indicated that he did not do anything in his spare 
time, although he did admit to watching television.  The 
veteran stated that he was back to self-medicating because of 
the recent increase in intrusive memories.  It was noted that 
he still attended AA meetings.  

The examiner reported that the veteran was alert and oriented 
in all spheres and that he was clean and adequately dressed 
and groomed in appearance.  The examiner indicated that there 
was no impairment of thought process or communication and 
that there were no delusions, hallucinations, or other 
psychotic symptoms.  It was noted that the veteran's eye 
contact and interpersonal interaction were generally 
appropriate and that he denied suicidal or homicidal 
thoughts.  The examiner reported that there was no problem 
with memory loss or obsessive or ritualistic behaviors 
reported.  The examiner stated that the rate and flow of the 
veteran's speech was appropriate, that the thought process 
was logical and goal-directed overall, and that the veteran 
did not report any problems with panic attacks.  It was noted 
that the veteran stated that his mood was generally down.  
The examiner indicated that there was no evidence of impaired 
impulse control and that insight and judgment appeared 
intact.  

As to an impression, the examiner indicated that the 
veteran's symptoms continued to meet the criteria per DSM-IV 
for PTSD related to his time as a corpsman in the service.  
The examiner stated that the veteran continued to have 
symptoms of re-experience, avoidance and numbing, and 
increased arousal.  It was noted that the veteran started 
drinking again and that he felt he had become significantly 
worse since his last examination.  The examiner remarked that 
the veteran described more problems with both social and 
occupational functioning since his last examination.  The 
diagnoses were PTSD and alcohol dependence (recent relapse).  
A GAF score of 55 was assigned.  

A March 2005 document from the veteran's employer referred to 
notice of proposed removal.  It was noted that the proposed 
removal was based on his failure to follow procedures, 
defamatory comments, and a failure to follow instructions.  

The most recent June 2007 VA psychiatric examination report 
noted that the veteran was receiving regular treatment since 
his last examination at a VA facility for PTSD and alcohol 
dependence in remission.  The veteran reported that he had 
not been hospitalized for his PTSD and that his symptoms had 
been present during the past year.  He indicated that he was 
taking anti-depressants.  It was noted that he was receiving 
individual psychotherapy and that the effectiveness of the 
therapy was fair.  The veteran stated that he had been doing 
better in some areas, but he felt that the nightmares in his 
sleep and his isolation had worsened since the last 
examination.  He indicated that he completed a one-year 
training program in nursing and that he was licensed the 
previous September.  He reported that he was divorced, that 
he had no contact with his two children in over nine years, 
and that he was socially isolated.  The veteran stated that 
he mainly spent time at home with his cat and that his 
activities and leisure pursuits were limited to watching 
television.  There were notations that the veteran had no 
history of suicide attempts or violence/assaultiveness.  He 
indicated that he was not using alcohol.  

The examiner reported that the veteran's psychomotor activity 
and speech were unremarkable.  The examiner stated that the 
veteran's attitude was cooperative, that his affect was 
normal, and that his mood was anxious.  It was noted that the 
veteran's attention was intact.  The examiner indicated that 
the veteran was oriented to person, time, and place, and that 
his thought process and thought content were unremarkable.  
The examiner indicated that there were no delusions or 
hallucinations and that the veteran's judgment and insight 
were intact.  It was noted that the veteran reported that he 
had nightmares two to three times a week and that he did not 
sleep well every night.  The examiner indicated that the 
veteran did not have inappropriate behavior or 
obsessive/ritualistic behavior.  The examiner reported that 
the veteran did not have panic attacks, that he did not have 
homicidal or suicidal thoughts, and that his impulse control 
was fair.  The examiner indicated that the veteran had 
episodes of violence and that he had poor impulse control at 
his last job, but that he had not had such problem over the 
past six months.  It was noted that the veteran was able to 
maintain minimum personal hygiene and that there were no 
problems with his activities of daily living.  The examiner 
stated that the veteran's remote, recent, and immediate 
memory were all normal.  

As to PTSD symptoms, the examiner noted that the veteran had 
persistent re-experiencing of a traumatic event by recurrent 
and intrusive distressing recollections of the event 
including images, thoughts, or perceptions as well as 
recurrent distressing dreams of the event.  The examiner 
stated that the veteran had persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness as shown by efforts to avoid thoughts, 
feelings, or conversations associated with the trauma as well 
as efforts to avoid activities, places, or people that arouse 
recollections of the trauma.  It was noted that the veteran 
had markedly diminished interest or participation in 
significant activities and feelings of detachment or 
estrangement from others.  The examiner stated that the 
veteran had persistent symptoms of increased arousal shown by 
difficulty falling or staying asleep and hypervigilence.  The 
examiner indicated that the veteran suffered from intrusive 
memories daily and nightmares three to four times a week.  It 
was noted that the veteran had difficulty with sleeping 
nightly and that his hypervigilence and symptoms of 
avoidance/numbing were present chronically.  The examiner 
indicated that the veteran had been doing better at work over 
the past few months, but that he continued to exhibit 
impairment in social functioning and increased PTSD symptoms 
by his report.  It was reported that the veteran attributed 
his nightmares, isolation, poor sleep, physical problems, and 
intrusive memories, to his stress exposure.  

The examiner reported that the veteran was currently employed 
as a rehabilitation/detoxification nurse.  It was noted that 
had had been employed in his current position since September 
2006, that he had not lost time from work during the last 
twelve month period, and that he was employed full-time.  The 
examiner indicated that the problems related to the veteran's 
occupational functioning were being assigned to different 
duties and poor social interaction.  It was noted that the 
veteran met the DSM-IV criteria for a stressor and for a 
diagnosis of PTSD.  

The diagnoses were PTSD and alcohol dependence, in full 
remission.  A GAF score of 55 was assigned.  As to the 
veteran's functional status and quality of life, the examiner 
indicated that the veteran had no contact with his children 
and grandchildren and that he had been divorced twice.  The 
examiner stated that the veteran was socially isolated and 
that he had limited leisure activities.  The examiner 
commented that the veteran had difficulty getting along with 
people and keeping jobs (until the most recent one) since his 
return from Vietnam.  It was noted that the veteran had 
suffered increased intrusive memories and nightmares 
recently.  The examiner remarked that the prognosis for the 
veteran's improvement was fair with ongoing treatment and 
success at his job.  The examiner stated that there was not 
total occupational and social impairment due to PTSD signs 
and symptoms.  

The examiner indicated that the veteran's PTSD signs and 
symptoms did result in deficiencies in thinking, family 
relations, and work.  As examples, the examiner noted that 
the veteran had a history of frequent disciplinary actions at 
work, that he had frequent intrusive memories, and that he 
had been divorced twice with no contact with children and 
grandchildren.  The examiner reported that the veteran had 
minimal symptoms at his present job, but that he had them at 
his last job.  

An October 2007 statement from a Vet Center counselor 
indicated that the veteran had been severely affected by his 
PTSD symptoms that had created multiple deficiencies in most 
areas of his life.  The social worker stated that the 
veteran's symptoms continued to meet the criteria per DSM-IV 
for PTSD related to his time as a corpsman in the service.  
It was noted that the veteran continued to have symptoms of 
re-experience, avoidance and numbing, and increased arousal.  
The counselor indicated that the veteran suffered from 
nightmares regularly related to his traumatic experiences in 
Vietnam.  She also noted that the veteran attempted to 
isolate himself and that he avoided social contact.  She 
stated that the veteran reported he would bunker down in his 
home every evening.  It was noted that the veteran was often 
irritable and that he displayed impaired impulse control when 
in social, therapeutic, and work environments.  

The counselor noted that the veteran had been unable to 
maintain regular attendance with any one counselor or group 
for an extended period of time at the Vet Center and that he 
had only a few acquaintances and no friends.  It was noted 
that since returning from Vietnam, the veteran had been 
unable to maintain employment at a single facility for more 
than three years.  She stated that the veteran reportedly 
walked out of his two previous places of employment, 
impulsively, without experiencing legitimate threats to job 
security.  The counselor noted that the veteran had been 
working at his present employment for one month and that he 
had already discussed a desire to quit due to an increase in 
stress levels and an inability to associate with fellow 
employees.  She noted that prior to working as a licensed 
practical nurse, the veteran's employment difficulties were 
present while working at the Transportation Security 
Administration (TSA) in 2004.  It was noted that the 
veteran's employment at that agency had resulted in multiple 
suspensions, written warnings, and dismissal.  The counselor 
stated that the veteran suffered from severe symptoms of 
chronic PTSD.  She noted that the veteran would be in 
treatment for the condition for the rest of his life and that 
it was her opinion that the veteran was unable to maintain 
gainful employment due to his many symptoms related to PTSD.  

The medical evidence for the period since February 10, 2005, 
shows that the veteran was working full-time for TSA in 
February 2005, but was repeatedly being disciplined.  At the 
June 2007 VA psychiatric examination he was working as a 
nurse, but has since impulsively left that position and has 
only been working at his present employment for a month.  He 
was apparently dismissed from a position at the TSA prior to 
working as a nurse.  The veteran is single, twice divorced, 
and reports that he has no contact with his children or 
grandchildren, and that he does not socialize.  The examiner 
in June 2007 did note that the veteran's PTSD signs and 
symptoms resulted in result in deficiencies in thinking, 
family relations, and work.  

However, the veteran did not have many of the symptoms 
required for a 70 percent rating at the time of either VA 
examination such as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation; and neglect 
of personal appearance and hygiene.  The veteran did appear 
to have symptoms such as impaired impulse control, at least 
with unprovoked irritability; difficulty in adapting to 
stressful circumstances, especially at work; and an inability 
to establish and maintain effective relationships, which are 
indicative of a 70 percent rating.  The Board notes that the 
veteran need not meet every listed criterion to receive a 
higher evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002). 

Additionally, a subsequent statement from a Vet Center 
counselor noted that the veteran had worked at three separate 
facilities since completing his nurse requirements in 2006 
and that he had walked out of the two previous places of 
employment impulsively.  

Upon viewing all the evidence for the period since February 
10, 2005, the Board finds that the veteran's PTSD is 
productive of symptoms which more nearly approximate the 70 
percent rating criteria.  While the Board acknowledges the 
GAF score of 55 suggesting only moderate symptoms, the Board 
finds that the veteran's difficulty with employment and 
coworkers, his frequent and impulsive job changes, and his 
impaired social contacts and relationships with coworkers, 
result in more severe impairment than reflected by the GAF 
score.  Thus, a higher rating of 70 percent is warranted for 
the period beginning February 10, 2005.  See 38 C.F.R. § 4.7.  

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD is of a severity to produce 
total occupational and social impairment as required for a 
100 percent rating for the period since February 10, 2005.  
The evidence does not show symptoms such as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name, that are indicative of a 100 
percent rating.  Thus, the 70 percent rating being assigned 
adequately addresses his PTSD symptomatology.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated for the period since February 10, 2005, as the 
Board finds the veteran's PTSD has continuously been 70 
percent disabling for that period.  

Thus, a higher rating to 70 percent, and no more, is 
warranted for PTSD for the period since February 10, 2005.  
The Board has considered the benefit-of-the-doubt rule in 
making the current decision.  38 U.S.CA. § 5107(b).




ORDER

A higher rating of 70 percent is granted for PTSD for the 
period since February 10, 2005, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


